Citation Nr: 0325778	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 Decision Review Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating effective March 2000.

The Board notes that prior to the issuance of the February 
2002 statement of the case (SOC), the veteran filed a 
substantive appeal in August 2001 indicating a desire for a 
Travel Board hearing.  In a subsequent March 2002 VA Form 9, 
the veteran indicated that he did not want a BVA hearing.  
Further, in a March 2002 Disabled American Veteran's Report 
of Contact, the representative indicated that the veteran was 
willing to forgo VA hearing process and wanted his case 
forwarded to the Board.  As such, the veteran's hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The matter was previously before the Board in November 2002.  
At that time, the Board denied the veteran's claim of 
entitlement to an increased rating.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following the veteran's timely appeal, the 
appellant and the Secretary entered into a May 2003 Joint 
Motion for Partial Remand for further adjudication of the 
claim pursuant to the case of Wanner v. Principi, 17 Vet. 
App. 4 (2003), because it was determined that the Board had 
failed to discuss the applicability of 38 C.F.R. 
§ 4.25(b) (2002) to the veterans' claim for separate ratings 
for tinnitus of each ear.  

In May 2003, the Court issued an Order vacating the portion 
of the Board's November 2002 decision pertaining to bilateral 
tinnitus for readjudication pursuant to the Joint Motion for 
Partial Remand.  The veteran's claim is now ripe for 
appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran has constant bilateral tinnitus that is 
manifested by symptoms in an unexceptional disability 
picture; separate ratings for each ear are not provided under 
the applicable rating criteria.    


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent disabling for bilateral tinnitus have not been met 
and separate ratings for each ear are not provided under the 
applicable rating criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.85-4.87, Diagnostic Code 6260 
(2003); See also 68 Fed. Reg. 93, 25822-25823 (May 14, 2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Initially, the Board notes that the veteran did not file a 
formal claim of entitlement to service connection for 
bilateral tinnitus.  The RO found that the evidence of 
record, i.e. outpatient treatment reports dated in November 
2000 and the February 2001 Report of VA examination, raised a 
claim for benefits.  Thus, there is some question regarding 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
However, while the RO assigned an effective date of March 
2000 for the grant of service connection for bilateral 
tinnitus (the date the formal claim for hearing loss was 
received), the Board is going to assume the changes are 
applicable to the case at bar as both documents are dated 
after the effective date of the regulation.  

On November 9, 2000, the President signed into law the VCAA.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The Decision Review Officer decision on 
appeal, as well as the statement of the case (SOC), together 
has adequately informed the veteran of the types of evidence 
needed to substantiate his claim.   In January 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information. In addition, the February 
2002 SOC provided the diagnostic criteria necessary to 
warrant an increased rating, as well as the new duty to 
assist and notice provisions pursuant to 38 C.F.R. § 3.159.   
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records have 
also been obtained.  The veteran was afforded a VA 
examination in connection with his claim in February 2001.  
Finally, in August 2003, the veteran was sent a 90-day letter 
asking him to submit additional evidence with respect to his 
claim.  The veteran responded in a statement dated in August 
2003 that he did not have any further evidence to submit and 
requested that readjudication of his appeal proceed 
immediately after his representative was given the 
opportunity to review and submit additional argument in 
support of his claim.  The veteran's representative submitted 
a Brief in September 2003.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  In 
other words, there is no basis for speculating that evidence 
exists that VA has not obtained.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose as the veteran's claim is being denied as a matter of 
law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Analysis
 
In the instant case, the veteran has been granted a 10 
percent evaluation for bilateral tinnitus, which is the 
maximum schedular evaluation under 38 C.F.R. § 4.87, 
diagnostic code 6260.  The veteran contends that his service-
connected bilateral tinnitus should be assigned an initial 
rating in excess of 10 percent disabling.  Specifically, he 
contends that he is entitled to separate 10 percent ratings 
with respect to each ear.  

As noted in the Introduction, the Court vacated the Board's 
November 2002 decision based on a May 2003 Joint Motion for 
Partial Remand.  The Joint Motion for Partial Remand found 
that the Board failed to discuss the applicability of 
38 C.F.R. § 4.25(b) (2002) to the veterans' claim for 
separate ratings for tinnitus of each ear.  
 
In May 2003, the Schedule for Rating Tinnitus was revised.  
Effective June 13, 2003, the following notes were added to 
diagnostic code 6260: 

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.

68 Fed. Reg. 25,822 (May 14, 2003).  

While the Board notes that the veteran was not previously 
given notice of the aforementioned revision for evaluating 
tinnitus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof as there was no change in the actual diagnostic 
criteria.   See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In addition, the premise of veteran's 
representative's argument in their September 2003 Brief was 
that diagnostic code 6260 was ambiguous as it did not specify 
whether bilateral tinnitus warranted separate 10 percent 
ratings. The notes indented above, removed any ambiguity in 
the rating schedule by giving more explicit instructions for 
the evaluation of tinnitus under diagnostic code 6260.  
Moreover, the revision in effect renders the veteran's claim 
for separate ratings for tinnitus in each ear moot, as they 
are not available as a matter of law.  Sabonis, supra. 

VA's Office of the General Counsel (OGC) recently issued an 
opinion on the instant issue.   In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th ed. 1999).  The OGC referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and  perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus. Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

The Board has also reviewed the record under 38 C.F.R. 
§ 3.321(b).  The Board finds that there is no evidence 
demonstrating that the service-connected bilateral tinnitus 
markedly interferences with employment, as the veteran has 
recently retired.  Further, there is no evidence that the 
veteran has been hospitalized or has required frequent 
treatment due to tinnitus.  The veteran has not submitted 
evidence that his bilateral tinnitus results in disability 
factors not contemplated in the criteria.  Thus, referral of 
the veteran's claim for an evaluation in excess of the 
maximum schedular evaluation for tinnitus, i.e. 10 percent 
disabling, to the Secretary for Benefits or to the Director 
of Compensation and Pension Service, is not warranted by the 
evidence in this case.  Consequently, a higher rating on an 
extraschedular basis for this disability is also not 
warranted.


ORDER

Entitlement to a higher initial evaluation in excess of 10 
percent disabling for bilateral tinnitus and to separate 
evaluations for each ear, is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



